Exhibit 10.1


FIRST AMENDMENT TO EMPLOYMENT AGREEMENT


This First Amendment to Employment Agreement is made effective the 5th day of
May, 2008 by and between Wynn Resorts, Limited (“Employer”) and Matt Maddox
(“Employee”).


RECITALS


 
A.
Employer and Employee are party to that certain Employment Agreement dated as of
October 1, 2005 by and between Wynn Las Vegas, LLC and Employee, subsequently
assigned to Employer (the “Existing Agreement”).

 
B.
The parties have agreed to amend the Existing Agreement as provided herein.



Now therefore, in consideration of the above and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:


 
1.
Duties.  Section 3 of the Existing Agreement is amended to provide that from and
after March 17, 2008, Employee shall be employed as the Chief Financial Officer
of Employer and shall discharge all duties attendant to that office as required
by the Chief Executive Officer and the Board of Directors of Employer.

 
2.
Term.  Section 5 of the Existing Agreement is amended to provide that the Term
will expire on May 31, 2012.

 
3.
Base Salary.  Section 7(a) of the Existing Agreement is amended to provide that
from and after April 1, 2008, Base Salary paid to Employee shall be Six Hundred
Fifty Thousand Dollars ($650,000) per annum.



Other than as provided herein, the terms and conditions of the Existing
Agreement are hereby ratified and confirmed.


In witness whereof, the parties hereunto set their hands this 5th day of May,
2008.




Wynn Resorts, Limited






By:  /s/ Marc D. Schorr
/s/ Matt Maddox
Marc D. Schorr, Chief Operating Officer
Matt Maddox